        

EXHIBIT 10.3


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”), entered into as of
October 8, 2012, between Coca-Cola Enterprises, Inc., a Delaware corporation
(the “Company”), and William Douglas (the “Executive”). This Agreement amends
and restates the employment agreement between the Company and the Executive
dated August 18, 2010 (the “Prior Agreement”). The Company and the Executive may
be referred to herein collectively as the “Parties,” or individually as a
“Party.”


WHEREAS, following the consummation of the transactions contemplated by the
Business Separation and Merger Agreement (the “Merger Agreement”) by and between
Coca-Cola Enterprises Inc. (“Legacy CCE”), the Company, The Coca-Coca Company
and Cobalt Subsidiary LLC dated February 25, 2010 (such consummation is
hereinafter referred to as the “Closing”), the Company became an independent
publicly traded company;


WHEREAS, the Executive transferred employment from Legacy CCE to the Company and
entered into the Prior Agreement in connection with the Closing; and


WHEREAS, the Parties wish to amend and restate the Prior Agreement to reflect
the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement, the Parties agree as follows:


1.    Employment; Employment Term. The Company agrees to continue to employ the
Executive as Executive Vice President & Chief Financial Officer of the Company
and any successor thereto, and the Executive agrees to continue to be employed
by the Company, subject to the terms and provisions of this Agreement. The term
of employment under this Agreement shall expire on December 29, 2014 (the
“Term”); provided that the term of this Agreement may be extended by mutual
written agreement between the Executive and the Company. If the Parties agree to
any such extension, the Parties shall specify the terms and conditions of the
Executive’s continuing employment, and the provisions of this Agreement that
applied during the Continued Term shall not apply during any extension period
except as explicitly provided under this Agreement or by the Parties in
connection with the extension.


2.     Duties. During the Term, the Company and the Executive agree that the
Executive shall have all responsibilities and authorities and perform such
duties that are usually incident to his positions with the Company as provided
in the Company’s Certificate of Incorporation, By-Laws, and written policies
together with such other duties and responsibilities as may be assigned to his
from time to time by the Chief Executive Officer of the Company. During his
employment hereunder, the Executive shall devote his entire time, energy, and
skill during regular business hours (other than during periods of illness,
vacation, and other approved absences) to the Company and its Affiliates, and
the Executive shall render his services solely and exclusively for the Company
and its Affiliates, provided that (i) exceptions to such exclusivity in effect
on the date hereof shall continue in effect, subject to the discretion of the

#PageNum#



--------------------------------------------------------------------------------

        

Board of Directors (the “Board”) to withdraw such exception if such exception
involves a conflict of interest or materially interferes with the Executive’s
ability to perform his duties, (ii) the Board shall grant additional exceptions
to such exclusivity upon request unless such exceptions involve a conflict of
interest or materially interfere with the Executive’s ability to perform his
duties with the Company, and (iii) the Executive shall be permitted to serve on
one public company board of directors, subject to the approval of the Board in
its sole discretion.
    
For purposes of this Agreement, “Affiliate” means a company that would be
considered a single employer together with the Company under Sections 414(b) or
414(c) of the Internal Revenue Code (the “Code”).


3.    Location of Executive’s Principal Office. During the Term, the Executive’s
principal office shall be in the Company’s headquarters office which shall be
based in the Atlanta, Georgia metropolitan area, unless mutually agreed
otherwise by the Executive and the Company.


4.    Base Salary. During the Term, the Company shall pay the Executive a Base
Salary at an annual rate of not less than $565,000. The Base Salary shall be
subject to review and possible increase, but not decrease, by the Human
Resources and Compensation Committee of the Board (the “HRCC”) each February,
and any increases shall be effective the following April 1. Adjustments to the
Base Salary shall be based on the Executive’s performance and other factors that
the HRCC deems appropriate. Following each adjustment, the term Base Salary
shall thereafter refer to the adjusted amount.


5.    Annual Incentive. The Executive shall have the opportunity to receive an
annual incentive award in accordance with the terms of the Executive Management
Incentive Plan (the “MIP Award”). During the Term, the Executive’s annual target
MIP Award shall be at least 100% of his annual Base Salary, payable upon the
achievement of goals established and approved by the HRCC. The MIP Award shall
be payable in a single lump-sum payment in March following the end of the
applicable performance period.


6.    Long-Term Incentive Awards. During the Term, the Executive shall receive
two annual long-term incentive awards, each with a target award value of at
least $1,500,000 (each, an “LTIP Award”), provided that the Executive is
employed by the Company at the time such award is to be granted. The LTIP Awards
may be delivered in one or more forms, including but not limited to stock
options, restricted stock units (“RSUs”), restricted stock, or performance stock
units (“PSUs”). The 2012 LTIP Award may be made at any time during the remainder
of 2012 or the first quarter of 2013, and the 2013 LTIP Award may be made at any
time in 2013 or the first quarter of 2014, provided that the vesting schedule
shall be no less favorable than if the LTIP Awards had been made in November
2012 and November 2013, respectively. The target award value shall be determined
(i) for stock options, based on the grant date fair value using the valuation
methodology applied for Company financial reporting purposes and (ii) for stock
units or restricted stock, based on the number of shares subject to the award
(determined at target for PSUs) multiplied by the fair market value of Company
stock at grant.


Vesting for each type of LTIP Award shall be as follows. Stock options granted
in 2012 shall vest ½ on the first anniversary of the grant date in 2013 and ½ on
the second

#PageNum#



--------------------------------------------------------------------------------

        

anniversary of the grant date in 2014. Stock options granted in 2013 shall vest
½ on the first anniversary of the grant date in 2014 and ½ on the second
anniversary of the grant date in 2015. Stock options shall have a 10-year term.
PSUs granted in 2012 shall have service-based cliff vesting requiring service
through December 29, 2014, and PSUs, RSUs, and restricted stock granted in 2013
shall have service-based cliff vesting requiring service through December 29,
2015. In addition, PSUs granted in 2012 and 2013 shall have a
performance-vesting requirement based on such metrics as are established by the
HRCC. PSUs (if and to the extent vested) shall be paid after vesting on the
following basis: PSUs granted in 2012 shall be paid on or about April 30, 2016,
and PSUs granted in 2013 shall be paid on or about April 30, 2017. With respect
to each LTIP Award made in 2012 and 2013, the service-based vesting condition
shall take into account service as an employee and as a consultant following the
Executive’s termination of employment in accordance with the Sections 10(a) and
10(b), as applicable, as well as Section 11(i). Such continued vesting shall
apply as long as the Executive is willing and available to provide the
consulting services during the twelve month period specified in Section 11(i),
without regard to whether the Company utilizes such services or terminates the
consulting relationship, provided that if the Company terminates the consulting
relationship for Cause, the continued vesting shall cease to apply.


7.    Retention Award. The Company shall pay the Executive $2,750,000, plus
interest at the rate specified below (the “Retention Award”) in a lump-sum cash
payment in July 2014, provided that the Executive remains employed through
December 31, 2013. The Retention Award shall be credited with interest based on
the Prime Rate of SunTrust Bank, Atlanta. For the avoidance of doubt, if the
Executive is employed through December 31, 2013, the Company shall pay the
Retention Award in July 2014 without regard for the Executive’s termination of
employment for any reason between December 31, 2013 and July 2014.


8.    Benefits. During the Term, the Executive shall be entitled to participate
in any employee benefit plans or programs for which he is eligible that are
provided by the Company to its management employees based in the United States,
such as retirement, health, life insurance, and disability plans, vacation and
sick leave policies, business expense reimbursement policies, and international
assignment programs that the Company has in effect from time to time. All prior
service recognized by Legacy CCE for benefit plan purposes as of the Closing
shall be recognized by the Company for benefit plan purposes. The Company
retains the right to terminate or alter the terms of any benefit programs that
it may establish, provided that no such termination or alteration shall
adversely affect any vested benefit under any benefit program.


9.    Indemnification. During the Executive’s employment and thereafter for the
period during which the Executive may be subject to liability relating to his
services as an officer or director of the Company or any of its Affiliates, the
Company will maintain a directors and officers liability policy, and the
Executive shall be covered by such directors and officers liability policy at
the same level as applicable to the Company’s other directors and officers, and
the Executive shall be indemnified to the fullest extent permitted by law and by
the Company’s Certificate of Incorporation and By-Laws. Furthermore, the
Executive shall be entitled to indemnification with respect to his services for
CCE prior to the Closing in accordance with Section 6.19 of the Merger
Agreement.


10.    Payments upon Termination of Employment.

#PageNum#



--------------------------------------------------------------------------------

        



(a)     Voluntary Termination by the Executive. If the Executive voluntarily
terminates employment with the Company during the Term, the Company shall pay
the Executive any earned but unpaid Base Salary and any amounts to which the
Executive is legally entitled under the generally applicable terms of pension,
savings, disability, or other programs. Any MIP Award that is already fully
earned by service through the end of the applicable measurement period but not
yet paid shall be payable in accordance with its terms, but the Company shall
not be under any obligation to make payment with respect to MIP Award
measurement periods that have not been completed. The Company shall also not be
under any obligation to make payment with respect to any unvested LTIP Awards
or, in the event such termination occurs prior to December 31, 2013, the
Retention Award, except that if the Executive’s termination of employment occurs
on or after the first day of November following the grant of the 2012 or 2013
equity award, the consulting services to be credited under Section 6, above,
shall be included for purposes of satisfying the service-vesting requirements of
such awards. Payments of earned but unpaid Base Salary under this Section 10(a)
shall be made as soon as administratively practicable following the Executive’s
termination of employment, but no later than 60 days following the Executive’s
termination of employment.


(b)     Termination by the Company for Reasons Other Than for Cause. If the
Company terminates the Executive’s employment for reasons other than for Cause
during the Term, the Executive shall be entitled to the payments and rights
described in this Section 10(b).


Provided the Executive is in compliance with the requirements of Section 11 at
the time of the relevant payment, the Company shall make the following lump-sum
cash payments to the Executive: (i) the amounts described in Section 10(a), (ii)
a pro rata MIP Award based on actual results for the year of the Executive’s
termination of employment and the number of months of the Executive’s employment
in the year, (iii) an amount equal to the Executive’s annual Base Salary plus
the amount of the Executive’s most recent target MIP Award, and (iv) in the
event such termination occurs prior to December 31, 2013, an amount equal to the
Retention Award, with interest through the date of termination of employment.
Payments made under clauses (i), (iii) and (iv) of this paragraph shall be made
as soon as administratively practicable following the Executive’s termination of
employment, but no later than 60 days following the Executive’s termination of
employment, subject to any different payment schedule required pursuant to
Section 14. Payment under clause (ii) of this paragraph shall be made in March
of the year following the year of the Executive’s termination of employment.


In addition, provided the Executive complies with the requirements of Section
11, (A) all equity awards that were converted from Legacy CCE equity awards
shall be fully vested upon termination; (B) the service-vesting conditions for
2012 LTIP Awards shall be waived on a pro rata basis, which pro rata
determination will be made by dividing the number of months of service between
the grant date and the date of the Executive’s termination of employment plus
the number of months of consulting services credited under Section 6, above, by
the number of months of service that would have been required to vest in such
award (not to exceed 100% vesting); and (C) the service-vesting conditions for
2013 LTIP Awards shall be waived on a pro rata basis , which pro rata
determination will be made by dividing the number of months of service between
the grant date and the Executives termination date plus the number of months of
consulting services provided under Section 6, above, by the number of months of
service that

#PageNum#



--------------------------------------------------------------------------------

        

would have been required to vest in such an award; provided, however, that if
the Executive is at least age 55 and has at least five years of service with the
Company and Legacy CCE as of the termination date, the months of service used in
the numerator for the pro rata determination shall be increased by 12 (not to
exceed 100% vesting). Notwithstanding the foregoing, PSUs granted in either 2012
or 2013 shall not automatically satisfy the performance condition to vesting as
a result of this paragraph, but must satisfy the performance condition on the
basis of actual performance in accordance with the terms of the awards. All
option awards that are vested shall remain exercisable for the balance of the
original term of the grant.


        (c)     Termination by the Company for Cause. If the Company terminates
the Executive’s employment for Cause during the Term, the Company shall pay the
Executive only any earned but unpaid Base Salary and any amounts to which the
Executive is legally entitled under the generally applicable terms of pension,
savings, disability, or other programs. Payments of earned but unpaid Base
Salary shall be made as soon as administratively practicable, but no later than
60 days following the Executive’s termination of employment.


For purposes of this Agreement, “Cause” means (i) willful or gross misconduct by
the Executive that is materially detrimental to the Company or an Affiliate,
including but not limited to a willful violation of the Company’s trading policy
or code of business conduct that is materially detrimental to the Company or an
Affiliate, (ii) acts of personal dishonesty or fraud by the Executive toward the
Company or an Affiliate, (iii) the Executive’s conviction of a felony, except
for a conviction related to vicarious liability based solely on his or his
position with the Company or an Affiliate, provided that the Executive had no
involvement in actions leading to such liability or had acted upon the advice of
the Company’s or an Affiliate’s counsel, or (iv) the Executive’s refusal to
cooperate in an investigation of the Company of an Affiliate if requested to do
so by the Board. For purposes of this definition of Cause, no act or failure to
act by the Executive shall be considered “willful” unless it occurs without the
Executive’s good faith belief that such act or failure to act was in, or not
contrary to, the best interests of the Company. Before the Executive may be
terminated for Cause he shall be given 30 days to cure his misconduct, if cure
is possible.


(d)     Termination Due to Death. In the event of the Executive’s death during
the Term and prior to January 1, 2014, the Company shall pay to the Executive’s
estate the following lump-sum cash amounts: (i) an MIP Award for the full year
of the Executive’s death, based on actual performance results, (ii), an amount
equal to the Executive’s annual Base Salary plus the most recent target MIP
Award multiplied by a fraction, the numerator of which is the number of months
remaining in the Initial Term and the denominator of which is 12, (iii) an
amount equal to the Retention Award, with interest through the date of the
Executive’s death, and (iv) only in the event that the Executive’s death occurs
prior to the grant date of the 2012 LTI Award, an amount equal to the target
value of one LTIP Award as described under Section 6. In the event of the
Executive’s death during the Term and after December 31, 2013, the Executive’s
estate shall receive a payment of the Executive’s MIP Award for the full year of
his death, based on actual performance results. Payment made under clause (i) of
this Section 10(d) shall be made in March of the year following the year of the
Executive’s death. Payments made under this Section 10(d) shall be made as soon
as administratively practicable, but no later than 90 days following the
Executive’s death, except that the payment of a MIP Award based on actual
performance shall be paid in March following the end of the applicable
performance period.

#PageNum#



--------------------------------------------------------------------------------

        



In addition, in the event of the Executive’s Death during the Term of the
Agreement, the Company shall fully vest all of the Executive’s outstanding
equity grants, with the performance vesting of any PSUs based on actual results
for performance periods that have concluded and based on target award levels for
performance periods in progress. All option awards that are vested shall remain
exercisable for the lesser of 60 months following termination of employment or
the balance of the original term of the grant.


(e)     Termination Due to Disability. In the event that the Executive’s
employment is terminated due to Disability, the Company shall make the payments
to the Executive set forth in Section 10(d), substituting references to the
Executive’s Disability for references to the Executive’s death.


For purposes of this Agreement, “Disability” means the Executive’s inability by
reason of a medically determinable physical or mental impairment, to engage in
the ordinary duties of his position with the Company, which condition, in the
opinion of a doctor mutually agreed upon by the Executive and the Company, is
expected to have a duration of not less than one year.


(f)     Termination Following Change in Control. If a Change in Control of the
Company occurs and, within 24 months following such Change in Control, the
Company terminates the Executive’s employment for reasons other than for Cause
or the Executive terminates employment for Good Reason, the Company or its
successor shall provide to the Executive the following payments and benefits,
subject to the requirements of Section 11: (i) the amounts described in Section
10(a), (ii) a pro rata MIP Award based on actual results for the year of the
Executive’s termination of employment and the number of months of the
Executive’s employment in the year, (iii) an amount equal to the Executive’s
annual Base Salary plus the most recent target MIP Award multiplied by 1.5, (iv)
full vesting of all outstanding equity grants, and (v) in the event such Change
in Control occurs prior to December 31, 2013, an amount equal to the Retention
Award, with interest through the date of termination of employment.


For purposes of the Agreement, “Change in Control” shall have the meaning
specified in the Company’s 2010 Incentive Award Plan; and “Good Reason” means
(A) a material diminution of duties, responsibilities or authority or a material
adverse change in the scope of authority, as measured from the Executive’s first
role with the Company following the execution of this Agreement, (B) a reduction
in Base Salary or annual target MIP Award opportunity, or (C) a change from the
work location specified in this Agreement that was not mutually agreed upon in
writing by the Executive and the Company, provided, however, that (I) the
Executive does not consent in writing to such event, (II) the Executive gives
written notice to the Company within 60 days of the date on which the Executive
first receives notice of the circumstances giving rise to the event, (III) the
Company has not remedied the matter within 30 days, and (IV) if the matter is
not remedied, the Executive actually separates from service.


(g)    No Duty to Seek New Employment in Mitigation of Damages. In the event of
termination of the Executive’s employment with the Company for any reason, the
Executive shall be under no duty to seek new employment or otherwise seek to
mitigate damages arising from termination in order to be eligible for the
provisions of this Section 10. In the event

#PageNum#



--------------------------------------------------------------------------------

        

that the Executive does obtain new employment there shall be no reduction or
offset to payments made under this Section 10 on account of such employment.


11.    Executive’s Obligations.


(a)    General. All payments and benefits provided under this Agreement are
expressly conditioned on the Executive’s compliance with the obligations
contained in Sections 11(b) through 11(i). If the Executive violates any of the
obligations set forth in this Section 11 in the 36 months following his
termination of employment, the Executive shall forfeit any remaining payments,
any unvested or unpaid restricted stock or stock units, and any outstanding
stock options (whether or not vested).


(b)    Mutual Release of Claims. All payments and benefits provided under
Sections 10(b), (e) and (f) of this Agreement are subject to the Executive’s
execution and delivery of a mutual release of claims waiving any and all claims,
except for those reserved in the form of release, that the Executive may have
against the Company and its Affiliates, and vice-versa. Such release shall be in
the form attached hereto as Exhibit A and must be signed by the Executive and
returned to the Company no later than 45 days after the Executive’s separation
from service with the Company. If the Company has executed and delivered the
mutual release of claims to the Executive and has not revoked such release, but
the Executive fails to execute and deliver such release, or the Executive
revokes such release as provided therein, then the Executive shall not be
entitled to further payments or benefits under this Agreement, and the Executive
must reimburse the Company for any such payments made in anticipation of the
execution and non-revocation of the release.


(c)    Noncompetition. Provided the Company is not in breach of its obligations
to make any of the payments or provide any of the benefits provided in Sections
4 through 10 of this Agreement, during the period beginning with the Executive’s
termination of employment during the Term for any reason and ending on the
12-month anniversary of the Executive’s termination of employment (hereinafter
be referred to as the “Restricted Period”), the Executive (i) shall not accept a
position on the board of any business entity without the approval of the HRCC,
which approval shall not be unreasonably withheld and (ii) shall not directly or
indirectly, on the Executive’s own behalf or on behalf of any person or entity,
compete with the Company by performing activities or duties substantially
similar to the activities or duties performed by the Executive for the Company
during the year preceding the Executive’s termination of employment for any
business entity that is a Direct Competitor of the Company within the Restricted
Area.


A “Direct Competitor” of the Company is any business or operations in direct
competition with the Company within the Restricted Area owned or operated by (i)
PepsiCo, Inc.; (ii) Dr. Pepper Snapple Group, Inc.; (iii) if PepsiCo, Inc. or
Dr. Pepper Snapple Group, Inc. do not have the highest or next highest market
share among the producers and distributors of non-alcoholic beverages within the
Restricted Area at the time the Executive’s employment terminates, then any
company that has the highest or next highest market share among the producers
and distributors of non-alcoholic beverages within the Restricted Area at the
time the Executive’s employment with the Company terminates; or (iv) any company
that provides bottling operations to the companies listed in subparts (i), (ii),
and (iii) within the Restricted

#PageNum#



--------------------------------------------------------------------------------

        

Area. The “Restricted Area” is any geographic area within the scope of the
Executive’s management authority. The Executive expressly acknowledges and
agrees that, because of the nature of the services the Executive has provided to
the Company, the Executive has provided services throughout the Restricted Area
and, therefore, the Restricted Area is reasonably defined to protect the
Company’s legitimate business interests.


(d)    Nonsolicitation. The Executive shall not, during the Restricted Period,
directly or indirectly, on his own behalf or on behalf of any person or entity,
solicit, divert, or appropriate to any non-alcoholic beverage business or
operations, any person who transacted business with the Company or its
Affiliates during the year preceding the date of the Executive’s termination of
employment, provided that such person or entity is a person or entity with whom
the Executive has had direct contact or has been a party to marketing or sales
strategies with regard to.


The Executive further shall not, during the Restricted Period, directly or
indirectly, on his own behalf or on behalf of any person or entity, solicit,
divert, or hire away, or attempt to solicit, divert, or hire away to any person
or entity, any person employed by the Company or an Affiliate on the date of the
Executive’s termination of employment or at any time during the one-year period
preceding the Executive’s termination of employment. Notwithstanding the
foregoing, the Executive may provide an employment reference setting forth his
personal views about any former non-executive employee of the Company at the
unsolicited request of such former employee or any third party.


(e)    Confidentiality and Non-Disclosure. Except as required by law or pursuant
to the order of a Court or government entity or in any legal proceeding to
enforce this Agreement, the Executive shall not knowingly use, reveal, disclose,
or divulge to any entity other than the Company without the express written
authorization of the Company (i) any trade secrets of the Company for so long as
they remain trade secrets and (ii) any Confidential Information after the
Executive’s termination of employment, provided that the Executive knew at the
time that such information was a trade secret or Confidential Information of the
Company and provided that such information has not otherwise been disclosed to
the public or is not otherwise in the public domain.


“Confidential Information” means any data or information with respect to the
business conducted by the Company or its Affiliates that is not generally known
to the public and that is a valuable asset to the Company, including, but not
limited to, sales reports, product pricing, sales materials, selling procedures,
marketing agreements and programs, customer lists, customer requirements,
specifications for new products, sources of supply for ingredients, packaging,
and other materials used in the Company’s products, and the business plans and
financial data of the Company, except to the extent that any such information is
readily available in the public domain through no fault of the Executive.


(f)    Nondisparagement. The Executive shall not disparage the Company, its
Affiliates, or their employees, products, or services in any form or fashion
that would cause any third party to lower its perception about the integrity,
public or private image, professional competence, or quality of products or
service of said entities or persons following the Executive’s termination of
employment. The Company agrees that it will not, and it will instruct its
officers and directors not to, disparage the Executive in any form or fashion
that would cause

#PageNum#



--------------------------------------------------------------------------------

        

any third party to lower its perception about the integrity, public or private
image, professional competence, or quality of the Executive. Notwithstanding the
foregoing, nothing contained herein shall prevent any person from (i) responding
publicly to incorrect, disparaging or derogatory public statements to the extent
reasonably necessary to correct or refute such public statements or (ii) making
any truthful statement to the extent necessary to enforce this Agreement or
required by law or by any court, arbitrator or administrative or legislative
body (including any committee thereof) with apparent jurisdiction to order such
person to disclose or make accessible such information.


(g)    Records/Company Property. The Executive shall, following his termination
of employment, return to the Company all documents (including copies and
computer records thereof) of any nature that relate to or contain proprietary or
confidential information concerning the Company, its Affiliates, its customers,
or employees (except for documents describing or relating to the Executive’s
employment terms, compensation or employee benefits and awards), and any and all
property of the Company in his possession, including, but not limited to,
computers, electronic recording media, business records, papers, documents, and
other Company property.


(h)    Cooperation. The Executive shall cooperate with the Company and its
counsel in any litigation or human resources matters in which he may be a
witness or potential witness or have knowledge of the relevant facts or evidence
by making himself available ( on reasonable notice and consistent with the
Executive’s other reasonable commitments) to testify at the request of the
Company or Affiliate in any action, suit or proceeding, whether civil, criminal,
administrative or investigative, and otherwise to assist the Company in any such
action, suit or proceeding by providing information and meeting and consulting
with members of management of, or other representatives of, or counsel to, the
Company as reasonably requested in relation to a matter of which the Executive
had knowledge or for which he was responsible before termination of employment.
The Company shall promptly reimburse the Executive for reasonable and necessary
expenses incurred in the course of complying with this provision, including, but
not limited to, reasonable attorney’s fees in the event that the Executive
reasonably desires to be represented in such matters by independent counsel. If
such cooperation requires the Executive to commit more than 5 days (8 hours per
day) within a 30 day rolling period, the Company will pay the Executive a per
diem amount equal to the daily amount of the Executive’s final annual Base
Salary from the Company.
(i)    Consulting Services. For a period of 12 months following the date of the
Executive’s voluntary termination for any reason or involuntary termination
without Cause, the Executive agrees to provide the Company with a minimum of 10
hours per month of consulting services regarding corporate strategy and other
business affairs of the Company, as requested by the Chief Executive Officer or
the Board of Directors. The Company shall reimburse the Executive for all
out-of-pocket expenses incurred by the Executive in providing such consulting
services, provided such expenses are approved in advance by a senior officer of
the Company.
(j)    Repayment of Benefits in Certain Cases. If a two-thirds majority of the
independent members of the Board, after permitting the Executive to respond on
his own behalf or through counsel to all charges against his, determines (i)
within two years of the Executive’s termination of employment that the Executive
could have been terminated for Cause, (ii) that the Executive has violated any
of the obligations of Section 11(c) or (d), or (iii) that the Executive

#PageNum#



--------------------------------------------------------------------------------

        

engaged in fraud or ethical misconduct that resulted in or directly contributed
to the restatement of the Company’s financial results, then (A) such event shall
be treated as a violation of the obligations of this Section 11 and the
forfeitures described in Section 11(a) shall be applicable, and (B) the
Executive shall promptly repay to the Company an amount equal to the sum of all
payments provided under Section 10(b) other than those payments that would have
been provided under Section 10(c) and all gains from the vesting of Company
restricted stock and restricted or performance stock units and upon the exercise
of Company stock options occurring upon or subsequent to separation from service
with the Company. If clause (iii) is applicable, the Board may also require the
Executive to repay some or all of the Executive’s incentive compensation for the
year or years affected by the restatement and gains from the vesting of Company
restricted stock and stock units and upon the exercise of Company stock options
occurring in or after the year or years affected by the restatement. Any dispute
regarding this Section 11(j), including, without limitation, a dispute regarding
whether the Executive could have been terminated for Cause, shall be subject to
the arbitration provisions of Section 13.
(k)    Remedies with Respect to Covenants. In the event of any breach by the
Executive of the covenants and representations contained in this Section 11 (a
“Breach”), or threatened Breach, the Company shall be entitled, in addition to
any other remedies and damages available, to an injunction to restrain such
Breach or threatened Breach. Any member of an Affiliate for which the Executive
performs services may enforce this Agreement, and any injunction or other remedy
under this Section 11(k) shall be enforceable in the United States and any other
jurisdiction.


12.    Notices. All notices and demands shall be deemed given when mailed and
addressed as follows:


(a)    if to the Company:


Corporate Secretary
Coca-Cola Enterprises, Inc.
2500 Windy Ridge Parkway
Atlanta, GA 30339
        


(b)    if to the Executive:


4931 Price Mill Road
Bishop, GA 30621
        
13.    Arbitration. Any dispute regarding the terms of this Agreement shall be
resolved through binding arbitration before a sole arbitrator in Atlanta,
Georgia, administered by the American Arbitration Association in accordance with
its Commercial Arbitration Rules then in effect. Judgment upon any award
rendered by the arbitrator, including any injunctive relief, may be entered in
any court having jurisdiction thereof. Each Party shall pay its own expenses,
including but not limited to attorneys’ fees, of the arbitration or of any
litigation arising out of this employment agreement, provided, however, that the
arbitrator shall have the authority to award attorneys’ fees to the prevailing
party. Notwithstanding the foregoing, any dispute

#PageNum#



--------------------------------------------------------------------------------

        

regarding the terms of a plan or arrangement referenced in this Agreement shall
be resolved as specified in such plan or arrangement. For the avoidance of
doubt, any dispute regarding the noncompetition and non-solicitation provisions
set forth in Sections 11(c) and (d) shall not be subject to arbitration, but
shall be brought in a court of competent jurisdiction.


14.     Compliance with Section 409A. This Agreement is intended to comply with
Section 409A of the Code and shall be interpreted, administered and operated in
a manner consistent with that intent. Notwithstanding anything herein to the
contrary, if at the time of the Executive’s separation from service with the
Company the Executive is a “specified employee” as defined in Section 409A of
the Code (and the regulations thereunder) and any payments or benefits otherwise
payable hereunder as a result of such separation from service are subject to
Section 409A of the Code, then the Company shall defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided) until the date that is
six months following the Executive’s separation from service with the Company
(or the earliest date as is permitted under Section 409A of the Code), and the
Company shall pay any such delayed amounts in a lump sum at such time. If, in
order to comply with Section 409A of the Code and Treas. Reg. §1.409A-3(f), some
or all of the payments described in Section 10(b)(iii) are required to be paid
in installments in the manner set forth in the CCE Executive Severance Plan as
in effect on the date of the Closing, then such amounts shall be paid in such
installments rather than in a lump sum. If any payments or other benefits due to
the Executive hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, such payments or other benefits
shall be deferred if deferral will make such payment or other benefits compliant
under Section 409A of the Code, or otherwise such payment or other benefits
shall be restructured, to the extent possible, in a manner, determined by the
Company, that does not cause such an accelerated or additional tax. Each payment
made under this Agreement shall be designated as a “separate payment” within the
meaning of Section 409A of the Code. References to “termination of employment”
and similar terms used in this Agreement are intended to refer to “separation
from service” within the meaning of Section 409A of the Code to the extent
necessary to comply with Section 409A of the Code.


15.    Section 280G Payments. Notwithstanding anything herein to the contrary,
to the extent that any severance pay, Retention Award, stock option, restricted
stock, RSUs, or other equity awards or benefits paid to, distributed to, or
vested in the Executive pursuant to this Agreement or any other agreement or
arrangement between the Company and the Executive (collectively, the “280G
Payments”) (a) constitute a “parachute payment” within the meaning of Section
280G of the Code and (b) but for this Section 15 would be subject to the excise
tax imposed by Section 4999 of the Code, then the 280G Payments shall be payable
either (i) in full or (ii) in such lesser amount which would result in no
portion of such 280G Payments being subject to excise tax under Section 4999 of
the Code, whichever of the foregoing amounts, taking into account the applicable
federal, state, and local income or excise taxes (including the excise tax
imposed by Section 4999) results in the Executive’s receipt on an after-tax
basis, of the greatest amount of benefits under this Agreement, notwithstanding
that all or a portion of such benefits may be taxable under Section 4999 of the
Code.


All calculations required by this Section 15 shall be made in good faith by the
Company or such third party designated by the Company. Such calculations shall
be provided to the

#PageNum#



--------------------------------------------------------------------------------

        

Executive in writing as soon as practicable and shall be subject to the
Executive’s review and comment, which the Company shall consider in good faith.
Following the Executive’s comment, such calculations shall be conclusive and
binding on the Parties for purposes of this Section 15. Notwithstanding the
foregoing, if the calculations indicate that the Executive’s 280G Payments would
be reduced pursuant to the preceding paragraph, the Executive may elect that an
independent third party jointly designated by the Executive and the Company
verify the calculations. If the Executive and the Company cannot agree on an
independent third party, each shall designate an independent third party and the
two designated parties shall choose a third party. The third party’s
calculations shall be provided to the Executive and the Company in writing as
soon as practicable and shall be subject to the Executive’s and Company’s review
and comment, which the third party shall consider in good faith. Following the
Executive’s and Company’s comment, such third party calculations shall be
conclusive and binding on the Parties for purposes of this Section 15.


The reduction in any 280G Payments, if applicable, shall be effected in the
following order: (i) any cash payments that are not subject to calculation under
Treas. Reg. §1.280G-1, Q&A-24(b) or (c); (ii) any equity awards that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c); (iii) any
cash payments that are subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c), in order of the cash payments with the largest 280G Payment
value; (iv) acceleration of vesting of any stock options subject to calculation
under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) for which the exercise price
exceeds the then fair market value of the underlying stock, in order of the
option tranches with the largest 280G Payment value; (v) acceleration of vesting
of any equity award subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) that is not a stock option, in order of the equity tranches
with the largest 280G Payment value; and (vi) acceleration of vesting of any
stock options subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or
(c) for which the exercise price is less than the fair market value of the
underlying stock in such manner as would net the Executive the largest remaining
spread value if the options were all exercised as of the Code Section 280G
event.


16.    Miscellaneous.


(a)    Entire Agreement. This Agreement sets forth the entire and final
agreement and understanding of the Parties and contains all of the agreements
made between the Parties with respect to the subject matter hereof. This
Agreement supersedes any and all other agreements in effect as of the date
hereof, either oral or in writing, between the Parties hereto, with respect to
the subject matter hereof, including, without limitation, the Prior Agreement.


(b)    Amendments. This Agreement may not be amended or modified other than by a
written agreement signed by the Parties to this Agreement or their respective
successors and legal representatives.


(c)    Headings. The headings in this Agreement are inserted for convenience
only and are not to be considered a construction of the provisions hereof.


(d)    Severability. If any provision of this Agreement is held to be invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provision of the

#PageNum#



--------------------------------------------------------------------------------

        

Agreement, and the Agreement shall be construed and enforced as if such
provision had not been included.


(e)    Survival. The respective rights and obligations of the Parties under
Sections 6 through 16 shall survive any termination or expiration of this
Agreement and shall continue to apply upon any extension of the term of this
Agreement.


(f)    Assignment and Successors. This Agreement shall be binding upon and shall
inure to the benefit of any successors or assigns to the Company. The Executive
may not assign any of his rights, except to his beneficiaries or heirs in
accordance with the terms of an equity award or benefit plan, or delegate any of
his duties or obligations under this Agreement or any portion hereof. If the
Company changes its name, then references in this Agreement to the Company’s new
name shall be deemed to be substituted for references to the Company’s prior
name.


(g)    Governing Law. This Agreement is intended to be governed by the laws of
the state of Delaware, without regard for any choice of law principles of any
jurisdiction.


(h)           Consent to Jurisdiction. With respect to disputes regarding
matters that are expressly excluded from the mandatory arbitration provision set
forth in Section 13 of this Agreement, the following provisions apply:


(i)              Each of the parties consents to the exclusive jurisdiction of
the Chancery Courts of the State of Delaware and the United Sates District Court
for the District of Delaware, as well as to the jurisdiction of all courts to
which an appeal may be taken from such courts, for the purpose of any suit,
action or other proceeding arising out of, or in connection with, this
Agreement.

(ii)             Each party expressly waives any and all rights to bring any
suit, action or other proceeding in or before any court or tribunal other than
the Courts described above and covenants that it shall not seek in any manner to
resolve any dispute other than as set forth in this Section 16(h) or to
challenge or set aside on the basis of lack of jurisdiction, inconvenient venue,
or improper forum any decision, award or judgment obtained in accordance with
the provisions of this Agreement.

(iii)           Each of the parties expressly waives any and all objections it
may have to venue, including, without limitation, the inconvenience of such
forum, in any of such courts. In addition, each of the Parties consents to the
service of process by personal service or any manner in which notices may be
delivered in accordance with Section 12 of this Agreement.


(i)    Withholding. The Company shall be entitled to withhold or cause to be
withheld from amounts to be paid to the Executive under this Agreement any
federal, state, or local withholding or other taxes or amounts that it is from
time to time required to withhold.


(j)    Waiver. Waiver by any Party hereto of any breach or default by the other
Party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any

#PageNum#



--------------------------------------------------------------------------------

        

provision of this Agreement shall be implied from any course of dealing between
the Parties hereto or from any failure by either Party hereto to assert its or
his rights hereunder on any occasion or series of occasions.




IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the day and year first above written.




COCA-COLA ENTERPRISES, INC.




By: /s/ Pamela O. Kimmet            Date: September 10, 2012                
Pamela O. Kimmet
Senior Vice President, Human Resources








WILLIAM DOUGLAS




/s/ William Douglas            Date:    October 8, 2012                



#PageNum#



--------------------------------------------------------------------------------


EXHIBIT A


FORM OF MUTUAL RELEASE AGREEMENT


THIS MUTUAL RELEASE AGREEMENT (“Release”), entered into as of the date(s)
indicated below, between Coca-Cola Enterprises, Inc., a Delaware corporation
(the “Company”), and ______________(the “Executive”).


WHEREAS, the Company and the Executive have entered into an Employment Agreement
dated ______________, 2012 (“Agreement”); and


WHEREAS, the Executive will separate or has separated from service with the
Company effective __________.


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in the Agreement and releases contained in this Release, the Company and the
Executive agree as follows:


1.    Executive Release. The Executive agrees, for himself, his spouse, heirs,
executor or administrator, assigns, insurers, attorneys and other persons or
entities acting or purporting to act on his behalf, to irrevocably and
unconditionally release, acquit and forever discharge the Company, its
affiliates, subsidiaries, directors, officers, employees, shareholders,
partners, agents, representatives, predecessors, successors, assigns, insurers,
attorneys, benefit plans sponsored by the Company and said plans’ fiduciaries,
agents and trustees (collectively, “Company Parties”), from any and all actions,
cause of action, suits, claims, obligations, liabilities, debts, demands,
contentions, damages, judgments, levies and executions of any kind, whether in
law or in equity, known or unknown, which the Executive has, or has had, against
any of the Company Parties as of the date of execution of this Release arising
out of or relating to the Executive’s employment or separation from service with
the Company. This Release specifically includes without limitation any claims
arising in tort or contract, any claim based on wrongful discharge, any claim
based on breach of contract, any claim arising under federal, state or local law
prohibiting race, sex, age, religion, national origin, handicap, disability or
other forms of discrimination, any claim arising under federal, state or local
law concerning employment practices, and any claim relating to compensation or
benefits. This specifically includes, without limitation, any claim which the
Executive has or has had under Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act, as amended, the Americans
with Disabilities Act, as amended, and the Employee Retirement Income Security
Act of 1974, as amended. Nothing herein shall release the Company from any
claims or damages based on (i) any right the Executive may have to enforce this
Release or the Agreement, (ii) any right or claim that arises after the date of
this Release, (iii) any right the Executive may have to benefits or entitlements
under any applicable plan, agreement, program, award, policy or arrangement of
the Company, (iv) the Executive’s eligibility for indemnification in accordance
with the certificate of incorporation and by-laws of the Company, or any
applicable insurance policy, with respect to any liability the Executive incurs
or incurred as an employee or officer of the Company, or (v) any right the
Executive may have to obtain contribution as permitted by law in the event of
entry of judgment against the Executive as a result of any act or failure to act
for which the Executive and the Company are jointly liable.




--------------------------------------------------------------------------------




2.    Company Release. The Company agrees, for itself and its successors and
assigns, to irrevocably and unconditionally release, acquit and forever
discharge the Executive, his spouse, heirs, executor or administrator
(collectively, “Executive Parties”) from any and all actions, cause of action,
suits, claims, obligations, liabilities, debts, demands, contentions, damages,
judgments, levies and executions of any kind, whether in law or in equity, known
or unknown, which the Company has, or has had, against the Executive Parties as
of the date of execution of this Release arising out of or relating to the
Executive’s employment or separation from service with the Company including but
not limited to any claim, demand, obligation, liability or cause of action
arising under any federal, state, or local employment law or ordinance, tort,
contract, or breach of public policy theory, or alleged violation of any other
legal obligation. Nothing herein shall release the Executive from any claims or
damages based on (i) any right the Company may have to enforce this Release or
the Agreement, including, but not limited to, claims for reimbursement of
payments made under Section 11(b) of the Agreement in the event of revocation of
the Release and any rights or claims that arise under Section 11(j) of the
Agreement, (ii) any right or claim that arises after the date of this Release,
(iii) any right the Company may have to obtain contribution as permitted by law
in the event of entry of judgment against it as a result of any act or failure
to act for which the Company and the Executive are jointly liable, and (iv) any
claims the Company is required to pursue under applicable federal or state law,
including, but not limited to, the Sarbanes-Oxley Act of 2002.


3.    Age Discrimination Claims. As part of this Release, the Executive
understands that he is waiving all claims for age discrimination under the Age
Discrimination in Employment Act. The Executive represents and acknowledges that
he has carefully read and understands all of the provisions of this Release, and
that he is voluntarily entering into this Release. The Executive represents and
acknowledges that he has been advised in writing to, and has been afforded the
right and opportunity to, consult with an attorney prior to executing this
Release. The Executive has [twenty-one (21)] [forty-five (45)] days within which
to consider this Release, and seven (7) days following its execution to revoke
this Release by written notice to the Company.


THIS RELEASE CONTAINS A WAIVER AND GENERAL RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ AND UNDERSTANDS
THIS RELEASE, AND THAT HE HAS HAD THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY
BEFORE EXECUTING THIS RELEASE.






--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have executed and delivered this Release
on the date(s) indicated below.




COCA-COLA ENTERPRISES, INC.




By:             Date:                    
[NAME]
[TITLE]








[EXECUTIVE]




Date:                    
[NAME]




